RESOLUCIÓN
Se ordena la consolidación de los recursos RE-92-480 y RE-92-483.
A las anteriores solicitudes de revisión, no ha lugar.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió una opinión concurrente. El Juez Asociado Señor Rebollo Ló-pez, “por entender que los dos recursos radicados plantean cuestiones importantes de derecho que este Tribunal debe considerar, y a los fines de establecer la norma de derecho que debe regir respecto a esta situación en esta jurisdic-ción, expediría”. El Juez Asociado Señor Fuster Berlingeri no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General
*2— O —